John A. Fogleman, Justice, concurring. I concur in the result, but am not willing to accept all the inferences that might be drawn from the majority opinion. Appellant was arrested on Thursday, October 27th, and while at the police station he made several telephone calls. He was released on bond at 5 a.m. on Friday and went home. He returned to El Dorado Municipal Court that afternoon and announced ready for trial. This evidence offered was not that of a statement made during in-custody interrogation. As a voluntary statement made while testifying in open court or a comment during the course of arraignment and trial when there was available to him all the safeguards which a court can afford, I do not think this would have been prohibited by the Miranda decision. Appellant had been released from custody, had the opportunity to avail himself of the services of counsel and doubtless would have been allowed additional time to do so had he needed it. Yet, I agree that the testimony should have been excluded, after objection, because there is no showing of the circumstances under which this statement was alleged to have been made in the Municipal Court. If made on cross-examination after objection, it would have been inadmissible in my opinion. But if made under circumstances showing it to be voluntary, I would hold otherwise. Under the Miranda decision the burden is on the prosecution to establish a knowing and intelligent waiver of constitutional rights, and I think this rule should be applied here. I want to make it clear that I deem it unnecessary to appoint counsel for indigent defendants on misdemeanor charges. I fear that some of the language in the majority opinion might be taken as an expression of such a necessity, although I do not think it is so intended. I am authorized to state that the Chief Justice joins in this opinion.